Title: To Alexander Hamilton from Aaron Ogden, 7 April 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Eliz: Town April 7. 1799
          
          Pursuant to your direction, with as much expedition, as appeared consistent, with the idea of giving to each Officer of my regiment, an opportunity of voting for a person to be nominated as paymaster, I convened this day, agreably to a previous notice, eleven Officers, who by a plurality of voices nominated Lieutenant John G. Whorter as a fit character to be recommended to that Office—He will on Monday next, which will be on the ninth, attend upon me with his sureties, to give the bond required, which I shall then immeediately forward to you with my opinion thereon, and shall at the same time give him orders to proceed to Philadelphia for bounty money and cloathing.
          Permit me to nominate Lieutenant George M. Ogden, as a fit character for Quarter-Master, and Lieutenant William Potter as a fit character for Adjutant.
          Whenever I shall have been informed, that money and cloathing have been furnished, I shall begin the recruiting for my regiment, agreably to order. 
          I am with the highest respect Sir—your mo. obt. servt
          
            Aaron Ogden
          
        